Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the communication (s) received 9/28/2021. 
As per the claims filed 9/28/2021:
Claims 1, 9, 14, 17 were amended.
No claims were added/cancelled.
Claims 1-20 are pending.
Claim(s) 1, 9, 17 is/are independent claim(s).


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
 
Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections 35 U.S.C. §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 9-11, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susan Woolf et al, (US PG Pub No. 2011/0258527; Published: 10/20/2011)(hereinafter: Woolf) in view of C. Joe Coplen et al. (US PG Pub No. 2014/0380193; Published: 12/25/2014)(hereinafter: Coplen) further in view of Ravi K. Bhatt (US PG Pub No. 2017/0060829; Published: 03/02/2017)(hereinafter: Bhatt).

Claim 1:
As per independent claim 1, Woolf discloses a method of providing annotation track on the content displayed on a display, the method comprising: 
Receiving [by the whiteboard] from a computing device, a first content and a [page number] associated with the first content [[0028] FIG. 3 is a conceptual view 
Displaying, in a first layer of the [whiteboard] a first content of screen[[0028] FIG. 3 is a conceptual view showing a computer screen on which a document page 301 is displayed using a document browser. As is conventional, the document page contains text and/or graphics of interest to the user (i.e., "content")]. See [0028], annotation in layer, meaning content of the screen in a first layer. 
Receiving, by the [whiteboard] a first annotation command, wherein the first annotation command is used for annotating the first content of screen [[0028] a special "ink" layer 302 is superimposed over the document page 301. Using stylus 305, the user can highlight certain parts of the document 304, which are then shown in a highlighted color (e.g., yellow) against the background text]
Displaying, in a second layer, overlaying the first layer, a first annotation track above the first content of screen, wherein the first annotation track is generated based on the first annotation command [[0029] annotations made by a user on document page 301 are maintained as a separate "ink" layer 302 that is superimposed over and blended with pixels on the document page. Consequently, even though the annotations appear to be made directly on the underlying document, they are actually maintained in a separate display layer blended with the document page 
detecting a first request to turn pages forward, and synchronously removing the first sharing content from the first layer and the first annotation track from the second layer, wherein the first request to turn pages forward is used for triggering the first content of screen to turn forward [[0046] the page identifier for the currently displayed page is retrieved. It is contemplated but not necessary that each document page have a unique identifier (e.g., a unique URL). In step 905, a test is performed to determine whether the currently displayed page has a previously existing "ink" or "annotation" file associated therewith… [0051] FIG. 9B shows a flowchart indicating how previously created annotations can be superimposed over a document page. In step 918, a title change event is detected in document browser 801, and is sent to annotation editor 803. In various embodiments, a title change event occurs whenever the presently viewed document page changes. This may occur when the user jumps to a new document page, or when the user moves forward or backward among a sequence of related document pages… [0052] In step 919, a test is performed to determine whether an ink layer already exists for the new document page. If no ink layer exists for the page, processing returns to the document browser and the page is displayed normally. If an ink layer exists for the page, then in step 920 the ink layer is retrieved. In step 921, the pixels from the retrieved ink layer are blended with the displayed page and the resulting image appears on the computer display.] When a new page is displayed, previously displayed content pages and 
Displaying, in the first layer, a second content of screen after performing the request [[0052] In step 919, a test is performed to determine whether an ink layer already exists for the new document page. If no ink layer exists for the page, processing returns to the document browser and the page is displayed normally. If an ink layer exists for the page, then in step 920 the ink layer is retrieved. In step 921, the pixels from the retrieved ink layer are blended with the displayed page and the resulting image appears on the computer display.]
detecting a second request to turn pages backward, wherein the second request is used for controlling the second content of screen to turn backward to the first content of screen [[0051] FIG. 9B shows a flowchart indicating how previously created annotations can be superimposed over a document page. In step 918, a title change event is detected in document browser 801, and is sent to annotation editor 803. In various embodiments, a title change event occurs whenever the presently viewed document page changes. This may occur when the user jumps to a new document page, or when the user moves forward or backward among a sequence of related document pages… [0052] In step 919, a test is performed to determine whether an ink layer already exists for the new document page. If no ink layer exists for the page, processing returns to the document browser and the page is displayed normally. If an ink layer exists for the page, then in step 920 the ink layer is retrieved. In step 921, the pixels from the retrieved ink layer are blended with the displayed page and the resulting image appears on the computer display.] and 
after performing the second request, synchronously displaying the first content of screen and the first annotation track based on the saved first correspondence between the first annotation track and the page number associated with the first content [[0052] In step 919, a test is performed to determine whether an ink layer already exists for the new document page. If no ink layer exists for the page, processing returns to the document browser and the page is displayed normally. If an ink layer exists for the page, then in step 920 the ink layer is retrieved. In step 921, the pixels from the retrieved ink layer are blended with the displayed page and the resulting image appears on the computer display.].
Woolf discloses annotating an electronic document and sharing annotations if desired (0030). Woolf failed to specifically disclose the content retrieved and displayed on a whiteboard and the displayed content being part of screen sharing and a page number associated with the first content, and saving a first correspondence between a page number of the first content of screen sharing and the first annotation track
Coplen, in the same field of showing interactions as they occur on a whiteboard discloses the content retrieved and displayed on a whiteboard and the displayed content being part of screen sharing in that [[0020] Tablet 140 shows user 160 touching whiteboard 175. In response to detecting the touch interaction, whiteboard manager 26 sends real-time interaction information to other remote clients 120 that are interacting with whiteboard 175. In the current example, computing device 150 shows a view of a remote client interacting with the same whiteboard as user 160. Whiteboard manager 26 sends the real-time interaction information including the touch interaction 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Woolf’s annotation sharing to retrieve and display the document on a whiteboard and open the displayed content for sharing as disclosed by Coplen. The motivation for doing so would have been to allow users to show annotations to content in real-time to other remote clients, thus improving collaboration (0003).
Bhatt, in the same field of creating separate annotation layers for documents in a collaborative environment discloses a page number associated with the first content, and saving a first correspondence between a page number of the first content of screen sharing and the first annotation track [[0033] When the annotation 134 is created by any user, the system may generate a new annotation layer or edit an existing annotation layer 132. In either case, a representation of the annotation 134 may be added to the annotation layer 132 based upon the position of the annotation within the coordinate space. Metadata is obtained to display annotations, metadata includes page data see 0066, [0067] annotation layers for particular page of document are retrieved and displayed, see [0071-0074]]. Annotations can be added to an existing annotation layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Woolf’s annotation layer editing to save a first correspondence between a page number of the first content of screen sharing and the first annotation track as disclosed by Bhatt. The motivation for doing so 

Claim 2:
As per claim 2, which depends on claim 1, Woolf, Coplen and Bhatt disclose after displaying the second content of screen sharing after performing the first request, further comprising: receiving a second annotation command, wherein the second annotation command is used for annotating the second content of screen sharing; displaying a second annotation track above the second content of screen sharing, wherein the second annotation track is generated based on the second annotation command. Woolf [[0051] FIG. 9B shows a flowchart indicating how previously created annotations can be superimposed over a document page. In step 918, a title change event is detected in document browser 801, and is sent to annotation editor 803. In various embodiments, a title change event occurs whenever the presently viewed document page changes. This may occur when the user jumps to a new document page, or when the user moves forward or backward among a sequence of related document pages… [0052] In step 919, a test is performed to determine whether an ink layer already exists for the new document page. If no ink layer exists for the page, processing returns to the document browser and the page is displayed normally. If an ink layer exists for the page, then in step 920 the ink layer is retrieved. In step 921, the pixels from the retrieved ink layer are blended with the displayed page and the resulting image appears on the computer display]. The process of Woolf is repeated for 

Claim 3:
As per claim 3, which depends on claim 2, Woolf, Coplen and Bhatt disclose after displaying the first content of screen sharing and the first annotation track after performing the second request, further comprising: detecting an instruction to turn pages forward, wherein the instruction to turn pages forward is used for trigger the first content of screen sharing to turn forward to the second content of screen sharing; displaying the second content of screen sharing and the second annotation track after executing the instruction. Woolf, [[0051] This may occur when the user jumps to a new document page, or when the user moves forward or backward among a sequence of related document pages… [0052] In step 919, a test is performed to determine whether an ink layer already exists for the new document page. If no ink layer exists for the page, processing returns to the document browser and the page is displayed normally. If an ink layer exists for the page, then in step 920 the ink layer is retrieved. In step 921, the pixels from the retrieved ink layer are blended with the displayed page and the resulting image appears on the computer display, see ¶ [0046, 0042]].



Claim 8:
As per claim 8, which depends on claim 1, Woolf, Coplen and Bhatt disclose detecting if an annotation layer exists and suggest such existing layer might be edited. Additionally, Bhatt discloses after displaying the first annotation track above the first content of screen sharing, wherein the displaying the first content of screen sharing and the first annotation track after performing the second request, further comprises: obtaining the page number of the first content of screen sharing [medatada is obtained to display annotations, metadata includes page data see 0066].
Bhatt further discloses, determining the first annotation track corresponding to the page number of the first content of screen sharing according to the first correspondence; synchronously displaying the first annotation track when the first content of screen sharing is displayed [[0067] annotation layers for particular page of document are retrieved and displayed, see [0071-0074]].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Woolf’s annotation layer editing to obtain the page number of the first content of screen sharing; to determine the first annotation track corresponding to the page number of the first content of screen sharing according to the second correspondence and to synchronously display the first annotation track when the first content of screen sharing is displayed as disclosed by Bhatt. The motivation for doing so would have been to allow multiple users to simultaneously annotate, update annotations or connect documents because the annotations or connections do not change the electronic document, [0004].

Claim 9:
	As per independent claim 9, it recites a computing device comprising one or more processors executing the method of claim 1, therefore, it is rejected under the same rationale as claim 1 above.

Claim 10:
	As per claim 10, it is rejected under the same rationale as claim 2 above.

Claim 11:
	As per claim 11, it is rejected under the same rationale as claim 3 above.

Claim 17:
	As per independent claim 17, it recites a non-transitory readable storage medium having at least on executable instruction that when executed one or more processors, causes the one or more processors to execute the method of claim 1, therefore, it is rejected under the same rationale as claim 1 above.

Claim 16:
	As per claim 16, it is rejected under the same rationale as claim 8 above.


Claim 18:


Claim 19:
	As per claim 19, it is rejected under the same rationale as claim 3 above.

Claim(s) 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolf, Coplen and Bhatt in view of Matthew Isabel et al. (US PG Pub No 2014/0344662; Published: 11/20/2014)(hereinafter: Isabel).

Claim 4:
As per claim 4, which depends on claim 1, Woolf, Coplen and Bhatt disclose after displaying the first annotation track above the first content of screen sharing. Woolf, [[0029] annotations made by a user on document page 301 are maintained as a separate "ink" layer 302 that is superimposed over and blended with pixels on the document page. Consequently, even though the annotations appear to be made directly on the underlying document, they are actually maintained in a separate display layer blended with the document page being viewed]. 
Woolf, Coplen and Bhatt disclose presenting handwriting as the annotation (see figures 3, 5-6). Woolf, Coplen and Bhatt failed to specifically disclose further comprising: converting the first annotation track in user's handwriting into the annotation track in standard print formats; displaying the annotation track in standard print formats as a substitute for the first annotation track in user's handwriting.
Handwritten content input on the computing device 102 employing touch and/or pen based input may be referred to as ink, or digital ink.  In a system according to embodiments, handwritten ink input may be converted to text annotations employing ink detection and handwriting recognition.  The text annotations may be seamlessly integrated into an annotation view of the document.  Text annotations may include annotations of handwritten comments and newly inserted content].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Woolf’s handwritten annotation layer to convert the annotations in that layer into standard print formats and displaying the annotation layer in standard print formats as disclosed by Isabel. The motivation for doing so would have been to convert handwritten input into a format that most users are familiar with and will have a greater chance of understanding, thus promoting clarity of shared documents.

Claim 12:
	As per claim 12, it is rejected under the same rationale as claim 4 above.


Claim(s) 5-6, 13-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolf, Coplen and Bhatt in view of Dean F. Herring et al. (US PG Pub No.2014/0344090; Published: 11/20/2014)(hereinafter: Herring).


As per claim 5, which depends on claim 1, Woolf, Coplen and Bhatt disclose pixel blending annotations in the annotation layer to pixels of the document in order to display annotations in the document page. Woolf, Coplen and Bhatt failed to specifically disclose the limitations of claim 5. 
Herring, in the same field of annotation overlays on documents discloses after displaying the first annotation track above the first content of screen sharing , further comprising: analyzing the first annotation track to obtain pixel point positions in the first annotation track [[0032] The graphic annotations 66 are preferably maintained in a graphics layer, or other data structure, separately from the receipt image 68. The two layers are preferably registered, or aligned, such as by x and y position (e.g., as measured in pixels)]. 
obtaining the corresponding image data in the first content of screen sharing, according to the pixel point positions in the first annotation track [[0032] The graphic annotation(s) 66 are overlaid on the receipt image 68, in such a manner that the graphic annotations 66 associated with each item in the list 54, 56 are overlaid on corresponding portion of the receipt image 68…The two layers are preferably registered, or aligned, such as by x and y position (e.g., as measured in pixels)].
wherein the displaying the first content of screen sharing and the first annotation track after implementing the input comprises: displaying the first content of screen sharing, and tracking the image data during the displaying [[0032] The graphic annotations 66 are preferably maintained in a graphics layer, or other data structure, separately from the receipt image 68. The two layers are preferably 
synchronously displaying the first annotation track according to a tracking result while maintaining a fixed relative position between the first annotation track and the image data [[0032] The two layers are preferably registered, or aligned, such as by x and y position (e.g., as measured in pixels). This preserves the spatial relationship between the graphic annotation 66 and the receipt image 68 through various graphic manipulations, such as scaling the annotation and image prior to printing them].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Woolf’s annotation layer superimposing to analyze the first annotation track to obtain pixel point positions in the first annotation track, obtain the corresponding image data in the first content of screen sharing, according to the pixel point positions in the first annotation track, display the first content of screen sharing, and tracking the image data during the displaying and synchronously display the first annotation track according to a tracking result while maintaining a fixed relative position between the first annotation track and the image data as disclosed by Herring. The motivation for doing so would have been to preserve the spatial relationship between the graphic annotation and the document through various graphic manipulations, such as scaling (0032).

Claim 6:
after obtaining the corresponding image data in the first content of screen sharing, further comprising: saving the second correspondence between the image data and the first annotation track. Woolf, [[0008] The annotations are stored separately from the viewed document pages but are correlated with the pages such that when a previously annotated page is revisited, annotations relating to that page are retrieved and displayed on top of the page as an "ink" layer]
wherein before displaying the first content of screen sharing and tracking the image data during the displaying, the method further comprises: obtaining the corresponding image data in the first content of screen sharing; determining the first annotation track corresponding to the image data according to the first correspondence. Woolf, [[0038] Annotations retrieved from storage area 805 are provided to pixel blending function 802, which is indicated as a newly provided function within document browser 801. Alternatively, pixel blending function 802 can be provided separately (e.g., in the operating system, for example). In general, pixel blending function 802 blends pixels from a document page with corresponding pixels from an annotation or "ink" layer mapped to that document page, and generates a blended pixel image that is displayed as an annotated document page 806].
Woolf failed to disclose but Herring discloses the first correspondence according to the pixel point positions in the first annotation track [[0032] The graphic annotation(s) 66 are overlaid on the receipt image 68, in such a manner that the graphic annotations 66 associated with each item in the list 54, 56 are overlaid on 

Claim 13:
	As per claim 13, it is rejected under the same rationale as claim 5 above.

Claim 14:
	As per claim 14, it is rejected under the same rationale as claim 6 above.

Claim 20:
	As per claim 20, it is rejected under the same rationale as claim 5 above.

Claim(s) 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolf, Coplen and Bhatt in view of Jamie Wakeam et al, (US PG Pub No.2006/0218171; Published: 09/28/2006)(hereinafter: Wakeam).

Claim 7:
As per claim 7, which depends on claim 1, Woolf, Coplen and Bhatt disclose adding annotations to the annotation layer, however, Woolf, Coplen and Bhatt failed to specifically disclose the limitations of claim 7.
Wakeam, in the same field document annotation discloses after displaying the first content of screen sharing and the first annotation track after implementing the input, further comprising: obtaining a controlling instruction of a variation on the first content of screen sharing [[0017] a user circles a word in an electronic document (as an annotation) and then adds text somewhere in the document before that word (controlling instruction of a variation on the first content) this may cause the circled word to move.] determining, according to the controlling instruction of the variation, a trajectory changing rule for displaying the first annotation track; updating the first content of screen sharing, and synchronously updating the first annotation track according to the trajectory changing rule [¶ [0017] when the underlying electronic document reflows and/or updates the positions of its constituent elements (paragraphs, pictures, columns, etc.) relative to each other and/or the page for any reason, the electronic ink annotations will also reposition and stay properly located with respect to the underlying text or other information].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Woolf’s annotation layer superimposing obtain a controlling instruction of a variation on the first content of screen sharing; determine, according to the controlling instruction of the variation, a trajectory changing rule for displaying the first annotation track; update the first content of screen sharing, and synchronously update the first annotation track according to the trajectory changing rule as disclosed by Wakeam. The motivation for doing so would have been to preserve the spatial relationship between the graphic annotation and the document through various document manipulations.

Claim 15:
	As per claim 15, it is rejected under the same rationale as claim 7 above.

Response to Arguments

Applicant's arguments filed 9/28/2021 with regard to the rejections under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant highlights the newly added limitations and merely concludes the combination of Woolf, Coplen and Bhatt failed to disclose the highlighted limitations. However, the Applicant failed to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
As shown in the rejections above, the combination of Woolf, Coplen and Bhatt disclose the newly added limitations. More specifically, Woolf discloses pages are associated with an identifier and a test is performed to determine whether an ink layer is associated with each of the pages. Additionally, Woolf discloses navigating through the document by skipping pages forward or backward and retrieving associated ink layers (thus pages and ink layers are synchronized). Please refer to the rejection above. 

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/           Primary Examiner, Art Unit 2144